Citation Nr: 1632825	
Decision Date: 08/18/16    Archive Date: 08/26/16

DOCKET NO.  14-22 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to a compensable rating for hemorrhoids.

3.  Whether new and material evidence has been submitted to reopen a previously denied claim of service connection for a skin disorder, to include onychomycosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

W. Ripplinger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1992 to May 1998.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

The issue of entitlement to service connection for onychomycosis is addressed in the Remand portion of the decision below.


FINDINGS OF FACT

1.  Hypertension is etiologically related to active duty service.

2.  Throughout the pendency of this appeal, the Veteran's hemorrhoids were small or moderate in size and recurred every couple of days, with light bleeding every second or third bowel movement. 

3.  Evidence received since the final April 2008 rating decision is new and material and raises the reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for onychomycosis. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension have been met.  38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. §§ 3.303 (2015).

2.  The criteria for a compensable rating for hemorrhoids have not been met.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. § 4.114, Diagnostic Code 7336 (2015).

3.  The criteria for reopening the claim of entitlement to service connection for onychomycosis have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).


Service Connection - Hypertension

The Veteran contends that service connection is warranted for hypertension as it was incurred during active duty service.  Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability. 

A December 2012 VA medical examination provides a diagnosis of hypertension.  Although service treatment records are negative for a specific diagnosis of hypertension, an October 1996 service treatment record referenced the Veteran's high blood pressure but indicated that the Veteran was not taking any medication for it.  The Veteran also reported in a December 1996 Report of Medical History that he was "informed of possible high blood pressure [in the] past week by [the] ship's doctor;" the following week, a service treatment record noted increased blood pressure, with a reading of 140/110.  The Veteran also testified at a December 2015 hearing before the Board that he was given light duty and pills for his high blood pressure during service.

The Veteran's VA primary care physician wrote a February 2012 letter citing information in the Veteran's service treatment records and concluding that the Veteran's blood pressure had risen in service to a level that would be considered hypertension.  Similarly, the December 2012 VA examiner found that the onset of hypertension symptoms began in service, citing data in the service treatment records.  

In the February 2012 letter, the Veteran's VA primary care physician stated that it is "highly probable" that the Veteran's current hypertension was related to his condition in service.  The December 2012 VA examiner likewise concluded that the Veteran's hypertension was "at least as likely as not" incurred in or caused by his in-service medical condition.  

Accordingly, all the elements necessary for establishing service connection are met and service connection for hypertension is warranted.

Increased Rating - Hemorrhoids

The Veteran contends that a compensable rating is warranted for service-connected hemorrhoids as his symptoms are more severe than what is contemplated by the current evaluation.  He also contends that his service-connected hemorrhoids will require surgery in the future.  

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2015).  

Service connection for hemorrhoids was granted in an April 2008 rating decision, and a noncompensable evaluation was assigned effective August 6, 2007, under the provisions of Diagnostic Code 7336.  38 C.F.R. § 4.114.  Under the provisions of Diagnostic Code 7336, mild or moderate external or internal hemorrhoids are rated as noncompensable.  A 10 percent rating contemplates hemorrhoids which are "[l]arge or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences." The maximum assignable disability rating of 20 percent is warranted for hemorrhoids with "persistent bleeding and with secondary anemia, or with fissures."  38 C.F.R. § 4.114, Diagnostic Code 7336.

In an August 2009 VA treatment record, the Veteran reported intermittent rectal bleeding for 15 years and occasional burning pain with bowel movements.  A November 2013 VA examiner diagnosed recurrent small or moderate external hemorrhoids, which the examiner classified as mild or moderate in severity.  The examiner reported current symptoms of "occasional bleeding."

In his February 2014 notice of disagreement, the Veteran stated that he was informed at an October 2007 VA medical examination that the hemorrhoids would need to be surgically removed in the future due to their severity.  The Veteran reaffirmed this at the December 2015 hearing before the Board, testifying that he has been told at every VA physical that the hemorrhoids would require surgery "because they are noticeable and [the medical personnel] can tell there is an issue with bleeding and the clear liquid discharge."  The Veteran also testified that he was not being treated at VA for hemorrhoids; he reported that his hemorrhoids recurred "[e]very couple of days," that he had light but noticeable bleeding every second or third bowel movement, and that he did not experience other issues such as anal fissures.  

As discussed above, the Veteran's service-connected hemorrhoids have been assigned a noncompensable rating throughout the pendency of this appeal.  A noncompensable rating is assigned when hemorrhoids are mild or moderate.  In order for a compensable rating, the evidence of record must demonstrate that the Veteran's hemorrhoids are "large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences;" or hemorrhoids with persistent bleeding and secondary anemia, or with fissures.  4.114, Diagnostic Code 7336.  The manifestations of the Veteran's hemorrhoids throughout the appeal period are classified as small or moderate in size, and mild or moderate in severity by the November 2013 VA examiner.  The Veteran also described recurrence "[e]very couple of days" with light bleeding every second or third bowel movement but no fissures.  The evidence also does not show that the hemorrhoids are thrombotic, irreducible, or contain excessive redundant tissue.  Thus, the Board finds that a compensable rating for hemorrhoids is not warranted.  
      
Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2015).  Because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  Thus, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2015). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Initially, therefore, there must be a comparison between the level of severity and symptomatology of the veteran's service-connected disability and the established criteria found in the Rating Schedule for that disability.  Id. at 115.  If the criteria reasonably describe the veteran's disability level and symptomatology, then the veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is consequently adequate, and no referral is required.  See VAOPGCPREC 6-96 (when service-connected disability affects employment "in ways not contemplated by the [R]ating [S]chedule[,]" § 3.321(b)(1) is applicable); 61 Fed. Reg. 66749 (1996).

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the schedular rating inadequate.  The Veteran's service-connected hemorrhoids are evaluated as a disorder of the digestive system pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7336, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  Id.  Throughout the pendency of this appeal, the Veteran's hemorrhoids were small or moderate in size and recurred every couple of days, with light bleeding every second or third bowel movement.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are congruent with the disability picture represented by a noncompensable rating.  Compensable evaluations are provided for certain manifestations of hemorrhoids, but the medical evidence demonstrates that those manifestations are not present in this case.  A noncompensable rating reasonably describe the Veteran's disability level and symptomatology of his service-connected hemorrhoids.  Consequently, the Board concludes that a schedular evaluation is adequate and that referral of the Veteran's case for extraschedular consideration is not required.  See 38 C.F.R. § 4.114, Diagnostic Code 7336; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996). 

While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected hemorrhoids, the evidence shows no distinct periods of time during the appeal period, when the Veteran's service-connected hemorroids varied to such an extent that a compensable evaluation would be warranted. 

As noted above, the Veteran contends that a compensable rating is warranted as his service-connected hemorrhoids will require surgery in the future.  However, disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in Rating Schedule.  If the Veteran's service-connected hemorrhoids require surgery in the future, the Veteran should submit a claim for an increased rating.  


Claim to Reopen - Onychomycosis

In an April 2008 rating decision, the RO denied service connection for onychomycosis because there was no evidence of in-service incurrence of the disability.  The Veteran did not appeal the April 2008 rating decision or submit new and material evidence within one year of its promulgation.  Accordingly, that decision is final. 38 U.S.C.A. § 7105.

The Board has no jurisdiction to consider a claim based on the same factual basis as a previously disallowed claim.  The finality of a previously disallowed claim can be overcome by the submission of new and material evidence.  See 38 U.S.C.A. § 5108.

"New" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  "New and material" evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The evidence received since the April 2008 rating decision includes the Veteran's lay statements and his testimony at the December 2015 hearing before the Board.  The Veteran contends that he was discharged from active duty with discolored and deformed toenails that he had asked to be removed several times.  The Veteran testified of this at the hearing before the Board that his two big toenails and the second toe on his right foot was black and turned inward.  

This evidence is new because it references a nail condition at the time of the Veteran's separation, whereas evidence at the time of the April 2008 rating decision only described his condition at earlier times in his service.  It is material because it relates to previously unestablished elements of the Veteran's claim - an in-service injury or condition.  Thus, new and material evidence has been received and the claim for entitlement to service connection for onychomycosis is reopened.
ORDER

Service connection for hypertension is granted.  

A compensable rating for hemorrhoids is denied.

New and material evidence having been received, the claim of entitlement to service connection for onychomycosis is reopened; to that extent only, the appeal is granted.


REMAND

Remand is necessary to provide an additional VA medical examination, as the prior VA examination fails to address the Veteran's reported in-service symptoms or provide an opinion regarding a connection between the Veteran's current skin disorder and his reported in-service symptoms.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources, including procuring any identified VA records not currently associated with the electronic claims file.  

When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records or a response that records do not exist are not received. 

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) inform him that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  After completing the above, the Veteran must be afforded a VA examination to determine whether any skin disorder of his feet is related to his military service.  The electronic claims file must be made available to and reviewed by the examiner prior to the examination and the report must reflect that such a review was made.  

Following a review of the evidence of record, the clinical examination, and with consideration of the Veteran's statements, the examiner must determine whether any previously or currently diagnosed skin disease of the feet, to include onychomycosis, is related to the Veteran's active duty service.  This analysis must include a discussion of the Veteran's reported symptoms during service, as well as after service.

3.  The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained which shows that notice scheduling the examinations was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  The RO must review the examination report to ensure that it is in complete compliance with the directives of this Remand.  If the report is deficient in any manner, the RO must implement corrective procedures at once.   

5.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim on appeal must be adjudicated.  If the benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


